             Case 3:21-cv-00367-MHL-EWH Document 1 Filed 06/09/21 Page 1 of 2 PageID# 1
                                                                       3:21 CV^7


      t\\0
rpubl T n\^n.';d Q-e<^v£sT jJ /'??r3
VrtfiAs , X: Wave-TOJo
C OtAp                      CA I f\   I j;                         Tne
      £l±                  1 rA. T n „
 ^7-                "T
                                                                   \
1 JC)1                 h ck^c, (x>iT n                              ne

tVierh C.cA                    m^Qn/T

        ^0 ~rVi e J Cr
U)i U                       no. V           \f.x ^Y\f. fvial/f^

a(\Vl C0pV-/3                                                 UOS

                                =      <K    ;           ^     —
      E©|gnMig
H
fi
u u
       JUN -im
                           y
CL=KK!. U.S. n/s: 1OI/-T
                                                                       ^• f
    Case 3:21-cv-00367-MHL-EWH Document 1 Filed 06/09/21 Page 2 of 2 PageID# 2




   Q

                                               s         U

                                               (a)V\<\i ZT t- "T (Zaa!


   [xjq w~
       ^        \       /
TIVF-=^—Cl 1—                    as


                    511

                                     im                CAC
                                         WKZ
                                                            o          u;

                                    ^bkO /Vec r (yv\ao
                            UjIII 1 q(M5 bu^ ^                   ^
